*565Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered December 9, 2009, which granted plaintiffs application for child support arrears in the amount of $148,334 and counsel fees of $5,625, unanimously affirmed, without costs.
The child support provision in the separation agreement, which was incorporated by reference in the 2005 divorce judgment, called for a voluntary upward modification from the “basic child support obligation.” Defendant’s argument that this provision failed to comply with the requirements of the Child Support Standards Act (Domestic Relations Law § 240 [1-b] [h]) is not properly before this Court because he never raised this objection in opposing plaintiffs application for child support arrears in the first place.
In any event, the clause in question did not omit any of the nonwaivable statutory requirements that would render the child support obligation void, and it substantially provided each acknowledgment and advisement in compliance with section 240 (1-b) (h) and Family Court Act § 413 (1) (h) (see Gallet v Wasserman, 280 AD2d 296 [2001]; Blaikie v Mortner, 274 AD2d 95 [2000]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Andrias, J.P., Saxe, Sweeny, Nardelli and Catterson, JJ.